Citation Nr: 0021593	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  95-06 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that continued a 10 percent evaluation for 
his service-connected PTSD.  An October 1994 RO decision 
assigned a 30 percent evaluation for his PTSD from January 1, 
1994.  A February 1997 RO decision granted a 50 percent 
evaluation for PTSD, effective January 1, 1994.  The 
50 percent evaluation has been in effect during the course of 
this appeal except for temporary, total evaluations.

In June 1997 the Board issued a decision denying an 
evaluation greater than 50 percent for the veteran's PTSD.  
By order dated March 1998, the United States Court of Appeals 
for Veterans Claims (Court) granted a joint motion vacating 
and remanding the Board's decision.  The appeal was remanded 
by the Board in August 1998.

The issue of a total rating based on individual 
unemployability due to service-connected disability has been 
certified for appellate review.  In light of the Board's 
decision herein, the issue of entitlement to a total rating 
based upon individual unemployability due to service-
connected disability is moot.  See VAOPGCPREC 6-99 (June 7, 
1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's PTSD is manifested by flashbacks, intrusive 
thoughts, nightmares, hypervigilance, anger dysregulation, 
anxiety, sleep disturbance, depression, numbing of emotions, 
and social isolation, such that his reliability, flexibility, 
and efficiency are impaired to an extent that he is 
demonstrably unable to obtain or retain employment.

3.  The veteran's PTSD is more favorably evaluated under the 
criteria in effect prior to November 7, 1996.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (effective prior to November 7, 
1996); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic 
Code 9411 (effective from November 7, 1996) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and thus, 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The veteran has been afforded multiple VA 
examinations and treatment records have been obtained.  The 
Board is satisfied that no further assistance to the veteran 
is required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that, where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

During the pendency of the veteran's appeal, the rating 
criteria for evaluating psychiatric disorders was changed, 
effective November 7, 1996.  See Rating Schedule, Mental 
Disorders, 61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. 
§ 4.130).  In Karnas v. Derwinski, 1 Vet. App. 308 (1991), it 
was held that when the law or regulations change after a 
claim has been filed, but before the appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so.  See 
DeSousa v. Gober, 10 Vet. App. 461, 465-67 (1997).  Where 
compensation is awarded or increased pursuant to any act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the act 
or administrative issue.  38 U.S.C.A. § 5110(g) (West 1991).  
Therefore, in this case, the Board has evaluated the 
veteran's service-connected PTSD under the old criteria both 
prior to and from November 7, 1996, and under the new 
criteria as well from November 7, 1996, finding that his PTSD 
is more favorably evaluated under the old criteria.

The veteran has been awarded a 50 percent schedular 
evaluation.  In order for the veteran to be awarded a 
100 percent schedular evaluation under Diagnostic Code 9411, 
in effect prior to November 7, 1996, he must be totally 
isolated in the community, or exhibit totally incapacitating 
psychoneurotic behavior equating to a profound retreat from 
mature behavior, or be demonstrably unable to obtain or 
retain employment.  He need only meet one of these criteria.  
Johnson v. Brown, 7 Vet. App. 95 (1994).

The record reflects that during the course of the veteran's 
appeal he has had multiple VA psychiatric hospitalizations, 
with hospitalizations occurring during each year of the 
pending appeal.  While an April 1994 VA hospitalization does 
not indicate a diagnosis of PTSD, but rather indicates a 
diagnosis of bipolar disorder, a September 1996 VA medical 
record indicates that prior involvement with prior VA 
facilities had resulted in an apparent misdiagnosis of 
bipolar disorder.  The remaining hospitalizations throughout 
the appeal have been related to the veteran's service-
connected PTSD.  The record also reflects that VA 
examinations were accomplished in 1994, 1995, 1996, and again 
in 1999.  While assessments with respect to severity of the 
veteran's PTSD have varied during these hospitalizations and 
examinations, i.e., the veteran's global assessment of 
functioning (GAF) was indicated to be 25 at the time of the 
April 1994 hospitalization and 70 at the time of the February 
to April 1995 hospitalization, with an April 1995 VA 
examination report reflecting a GAF of 40, the symptomatology 
reported by the veteran during these hospitalizations has 
remained consistent.

In this regard, the veteran has consistently reported 
nightmares, anxiety, anger dysregulation, sleep disturbance, 
flashbacks, survival guilt, and difficulties with social 
interaction, including family discord.  A November 1999 
initial rehabilitation evaluation and employability 
assessment by a private psychologist reflects that much of 
the veteran's treatment record from 1996 on had been 
reviewed.  It indicates the psychologist's opinion that the 
veteran was not a viable rehabilitation candidate due to 
severe symptomatology related to his military experience.  He 
would not be employable.  While diagnoses in addition to PTSD 
have been offered intermittently in relation to the 
hospitalizations, the report of a December 1999 VA 
examination indicates that no attempt would be made to 
designate a GAF score for PTSD alone because the chronicity 
and interdependence of his symptoms would render the effort 
meaningless.  The report of this examination indicates that 
the veteran's GAF was 45 and the report of the most recent 
hospitalization in March 2000 indicates that his GAF was 29.  
The record indicates that the veteran has been found to be 
unemployable for Social Security Administration disability 
purposes.  In July 2000, the rehabilitation private 
psychologist again indicated the PTSD symptomatology resulted 
in severe social and occupational impairment, and did not 
allow him to sustain substantial, gainful work activity.

A review of the record indicates that the veteran is 
currently unemployed and a preponderance of the evidence 
indicates that he is unemployable.  Therefore, the Board 
concludes that the veteran is not currently employed, nor is 
he likely to be.

The Diagnostic and Statistical Manual of Mental Disorders, 
4th Ed., (DSM-IV), reflects that a GAF score of 61 to 70 
indicates mild symptoms with some difficulty in social or 
occupational functioning but generally functioning pretty 
well.  A GAF score of 51 to 60 reflects moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning such as conflicts with peers or co-workers.  A 
GAF of 41 to 50 indicates serious symptoms or any serious 
impairment in social or occupational functioning such as no 
friends, or unable to keep a job.  A GAF of 31 to 40 
indicates some impairment in reality testing or communication 
or major impairment in several areas such as work with 
inability to work.  A GAF of 21 to 30 indicates that behavior 
is considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment with 
inability to function in almost all areas such as having no 
job, home or friends.

While there is competent medical evidence, in the form of 
hospital discharge summaries, which indicate that the 
veteran's level of functioning has improved at times during 
the appeal period, this same competent medical evidence 
reflects that the veteran's condition was such that repeat 
hospitalization was necessary.  With consideration of the 
frequency of the periods of hospitalization of the veteran 
for his PTSD during the appeal period, as well as competent 
medical evidence indicating that he is unemployable due to 
his PTSD and competent medical evidence indicating that his 
psychiatric symptoms are interdependent and it is impossible 
to separate out symptoms relating to his PTSD, the Board 
concludes that the evidence is at least in equipoise with 
respect to whether or not the veteran's state of unemployment 
is directly related to his service-connected PTSD.  In 
resolving all doubt in the veteran's behalf, a 100 percent 
evaluation for PTSD is warranted on the basis that the 
veteran is unemployable due to his service-connected PTSD.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996); 
Johnson.


ORDER

An increased rating of 100 percent for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 

